DETAILED ACTION
Claims 1 & 4-30 are pending as amended on 12/20/21.

Response to Amendment
This action is a response to the amendment filed on December 20, 2021.  Claims 2-3 have been cancelled.  Claims 1 & 4-5 have been amended as a result of the previous action; the rejections have been withdrawn accordingly.  Claims 21-30 have been added.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows: 

Claims 13-20, non-elected without traverse, are hereby cancelled


Allowable Subject Matter
Claims 1, 4-12 & 21-30 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest systems for installing protective films on mobile device screens wherein a protective layer is coupled to an alignment layer comprising apertures, and a depressable frame configured to wherein the posts are configured to be raised to pull the alignment layer upwards relative to the protective layer to release it in combination with the other instantly claimed features.  This limitation is present in independent claims 1 & 21, and thus renders these and all associated dependent claims allowable.  The closest prior art teaches other protective film installation systems for mobile devices (US 2014/0338829, US 2013/0020020), or general aligning jigs with posts & some spring biasing (US 5,783,033, US 2016/0214314), but not the unique systems of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745